This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0671

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                  Maurice Deon Jackson,
                                       Appellant.

                                  Filed April 11, 2016
                    Affirmed in part, reversed in part, and remanded
                                       Kirk, Judge

                              Hennepin County District Court
                                  File No. 27-CR-14-79

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Lee W. Barry, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, John Donovan, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Kirk, Presiding Judge; Peterson, Judge; and Jesson,

Judge.

                          UNPUBLISHED OPINION

KIRK, Judge

         Appealing his convictions of first-degree aggravated robbery and domestic assault

by strangulation, appellant argues that the evidence was insufficient to support his robbery
conviction and that the district court erred by sentencing him on both convictions. We

affirm in part, reverse in part, and remand.

                                          FACTS

       On December 4, 2013, K.G. and appellant Maurice Deon Jackson got into an

argument regarding a bottle of vodka in K.G.’s apartment bedroom. At trial, K.G. testified

that after she refused to show him the bottle and asked him to leave her bedroom, appellant

strangled her until she was unconscious. When she regained consciousness, K.G. “went to

grab [her two cell] phones” to “call 911” but appellant “got up on the bed over [her] and

grabbed [the] phones.” Appellant strangled K.G. until she was unconscious a second time.

When she regained consciousness, appellant told K.G. that he was going to take her phones.

Appellant then strangled K.G. until she was unconscious a third time. When she regained

consciousness, appellant was no longer in her room. Appellant searched her bedroom for

her phones, but could not locate them.

       K.G. climbed out of her bedroom window and ran to a neighbor’s home where the

neighbor called 911. A Brooklyn Park police officer responded to the call. The squad car

recording shows that K.G. told the officer multiple times that appellant took her phones,

and that she provided the officer with the phone numbers and a description of the phones.

The officer and K.G. went back to the apartment. K.G. went through her entire room

looking for the phones and, again, could not locate them. At trial, the officer testified that

he also did not see the phones in K.G.’s bedroom. K.G. then used her roommate’s

computer to contact a friend for a place to stay.




                                               2
       Appellant was charged with first-degree aggravated robbery in violation of Minn.

Stat. § 609.245, subd. 1 (2012), and domestic assault by strangulation in violation of Minn.

Stat. § 609.2247, subd. 2 (2012). Following a two-day court trial, appellant was convicted

of both offenses. The district court sentenced appellant to 95 months in prison for the

robbery conviction and to 39 months concurrently for the assault conviction.

       This appeal follows.

                                     DECISION

I.     There is sufficient evidence in the record to support appellant’s conviction of
       first-degree aggravated robbery.

       When evaluating the sufficiency of the evidence, we apply the same standard of

review to a district court’s findings as we apply to a jury’s verdict. State v. Palmer, 803

N.W.2d 727, 733 (Minn. 2011). We “determine whether the facts in the record and the

legitimate inferences drawn from them would permit the [fact-finder] to reasonably

conclude that the defendant was guilty beyond a reasonable doubt of the offense of which

he was convicted.” State v. Salyers, 858 N.W.2d 156, 160 (Minn. 2015) (quotations

omitted). We “view the evidence in the light most favorable to the verdict and assume that

the factfinder disbelieved any testimony conflicting with that verdict.” Palmer, 803

N.W.2d at 733 (quotation omitted).

       To establish appellant’s guilt of first-degree aggravated robbery, the state was

required to prove that he (1) wrongfully took personal property from K.G., (2) used force

or the threat of imminent force to overcome K.G.’s resistance in the taking or carrying

away of the property, and (3) inflicted bodily harm upon K.G. Minn. Stat. §§ 609.24,



                                             3
609.245, subd. 1 (2012); State v. Brown, 597 N.W.2d 299, 303 (Minn. App. 1999), review

denied (Minn. Sept. 14, 1999). Appellant challenges only the first element, arguing that

there is insufficient evidence to support a finding that he took personal property from K.G.

       Viewing the evidence in the light most favorable to the verdict, we conclude that

there is sufficient evidence that appellant took K.G.’s two cell phones. K.G. testified that

appellant “grabbed” her phones, he told her that he was going to take her phones, and, after

she regained consciousness the third time, both appellant and her phones were gone. In

addition, both K.G. and the officer testified that when they returned to her bedroom, they

did not locate the phones. Given these facts, there is ample evidence to sustain the district

court’s conclusion that appellant took K.G.’s phones.

       Appellant argues that K.G.’s “[i]nconsistent and [d]ubious” testimony creates

reasonable doubt. He acknowledges that the uncorroborated testimony of a single credible

witness can support a conviction, and that weighing the credibility of a witness is the

province of the fact-finder, who may accept and reject part of a witness’s testimony. See

State v. Forman, 680 N.W.2d 536, 539 (Minn. 2004); State v. Landa, 642 N.W.2d 720, 725

(Minn. 2002). But he argues that “in certain cases, . . . convictions have been reversed

where the evidence supporting conviction was of dubious credibility.”           We are not

persuaded. K.G. consistently testified at trial about the phones. Further, her testimony was

corroborated by the squad-car recording showing that K.G. told the officer multiple times

that appellant took her phones, and that she provided the officer with the phone numbers

and a description of the phones. Her testimony was also corroborated by the evidence that

K.G.’s neighbor called 911 and that she used her roommate’s computer to contact a friend


                                             4
for a place to stay. The only alleged inconsistency in K.G.’s statements regarding the two

phones was about their description and this was given to the officer shortly after the assault

took place.

       In his pro se supplemental brief, appellant argues that “[t]he record contains

insufficient evidence to support the conviction of aggravated robbery in the first degree”

and that “[t]he court err[ed] in finding that appellant committed aggravated robbery only

because the alleged victim could not find her phone.” Because these arguments are

essentially the same as those addressed above, we decline to address them again.

       In sum, because the district court could reasonably conclude that appellant was

guilty of first-degree aggravated robbery beyond a reasonable doubt, the verdict should not

be disturbed.

II.    Appellant’s sentence for domestic assault should be reversed because both of
       his offenses arose from a single behavioral incident.

       “[I]f a person’s conduct constitutes more than one offense under the laws of this

state, the person may be punished for only one of the offenses.” Minn. Stat. § 609.035,

subd. 1 (2012). Thus, if two or more offenses are committed as part of a single behavioral

incident, a defendant may be sentenced for only one offense. State v. Rivers, 787 N.W.2d

206, 213 (Minn. App. 2010), review denied (Minn. Oct. 19, 2010).

       Appellant argues, and the state agrees, that the district court erred by sentencing him

for both offenses because the offenses arose out of the same behavioral incident. Because

we agree that both of the offenses arose out of a single behavior incident, we reverse the

sentence for domestic assault and remand to the district court with instructions to vacate



                                              5
that sentence. See State v. Kebaso, 713 N.W.2d 317, 322 (Minn. 2006) (providing that

Minn. Stat. § 609.035 contemplates that a defendant will be punished for the most serious

of the offenses arising out of a single behavioral incident because imposing up to the

maximum punishment for the most serious offense will include punishment for all

offenses) (quotations omitted).

      Affirmed in part, reversed in part, and remanded.




                                           6